DETAILED ACTION
This action is responsive to the application filed 7/26/2021.
Claims 7-13 have been added by preliminary amendment, and are pending. Claims 1-6 are canceled.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 11,074,403. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application do not define a patentably distinct invention.
With regard to Claim 7 of the current application, the claims of the ‘403 patent teach a computer system executing a set of instructions that when executed provide to a user a spreadsheet application that accepts inputs from the user to enter data and one or more formulas in cells in a spreadsheet document, the spreadsheet application encoded with computer executable instructions (Claim 1, preamble) that when executed cause the computer system to:
accept from the user a ditto function in a first cell of the spreadsheet document, wherein the ditto function accepts one or more arguments, where one argument of the arguments in the ditto function references a second cell (Claim 1, accept from the user a ditto function in a first cell of the spreadsheet document, an argument in the ditto function referencing a second cell); 
accept from the user a formula in the second cell of the spreadsheet document, the formula comprising a function with one or more arguments, the one or more arguments including one or more relative arguments, wherein each relative argument of the relative arguments in the formula refers to a cell in the spreadsheet document that is positioned a relative distance from the second cell (Claim 1, accept from the user a formula in the second cell of the spreadsheet document, the formula comprising a function with one or more arguments, including one or more relative arguments, each relative argument in the formula referring to a cell in the spreadsheet document that is positioned a relative distance from the second cell); 
cause the first cell to calculate its result value by evaluating the formula of the second cell, where each argument in the formula of the second cell is transposed to be relative to the first cell to cause the first cell and the second cell to be isomorphic (evaluate the ditto function in the first cell to cause the first cell to calculate its result value by evaluating the formula of the second cell where each argument in the formula of the second cell is transposed to be relative to the first cell); where 
a transposed argument has a relative distance from the first cell that is the same as the relative distance of the corresponding argument in the second cell from the second cell (Claim 1, a transposed argument has a relative distance from the first cell that is the same as the relative distance of the corresponding argument in the second cell from the second cell).
As each elements of Claim 7 is taught or suggested in Claim 1 of the ‘403 patent as is mapped out above, the claim and by extension the dependent claims are rejected under Double Patenting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718. The examiner can normally be reached M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        
1/14/2022